DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/564,616 has claims 1-20 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on March 14, 2017. It is noted, however, that applicant has not filed a certified copy of the CN201710150400.4 application as required by 37 CFR 1.55.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated February 14, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449s initialed and dated by Examiner is attached to the Office action.
						
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 6-9 and 16-19 are objected to because of the following informalities:  The claim has a grammar mistake please replace the word “filed” with “field”.  
Claim 11 has duplicate limitations please remove “implementing the data unit transmission method according to claim 1” because the same limitations in claim 1 is already recited in the claim 11.
. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (Pub. No. US 2012/0250631 A1) in view of Kim et al. (WO 2006/118435 A1; hereinafter Kim).
Regarding claim 1, Hakola discloses a data unit transmission method, comprising: determining data to be transmitted by a PDU (Packet Data Unit) of a data bearer;  ([0061] the UE should not segment an RLC SDU (or partially transmitted SDU or retransmitted RLC PDU) if the whole SDU (or partially transmitted SDU or retransmitted RLC PDU) fits into the remaining resources; [0062] if the UE segments an RLC SDU from the logical channel, it shall maximize the size of the segment to fill the grant as much as possible; [0063] UE should maximize the transmission of data; See ¶0081, the UE uses the associations it gets from the DL control signaling for selecting, at least partially, which of the UL data it multiplexes is sent on which of the logical channels/radio bearers)
	However, Hakola fails to disclose determining whether the data to be transmitted is an entire SDU (Service Data Unit) in an RLC (Radio Link Control) UM (Unacknowledged Mode) or a data segment of the SDU in the RLC UM; if the data is a data segment of the SDU, obtaining the PDU of the data bearer and adding an SN (Serial Number) field, indicating that the data correspond to a header of the PDU.
Kim discloses determining whether the data to be transmitted is an entire SDU (Service Data Unit) in an RLC (Radio Link Control) UM (Unacknowledged Mode) or a data segment of the SDU in the RLC UM; (Page 7 Lines 28-31, determining whether the SDU can be comprised in one protocol data unit (PDU), and if the SDU cannot be comprised in one PDU, segmenting the SDU into a plurality of segments according to a transmittable PDU size and constructing one or more PDUs; Page 4 Lines 24-26, the RLC UM layer segments, concatenates , or pads RLC Service Data Units (SDUs) received from a higher layer to a size suitable for transmission on a radio channel.) if the data is a data segment of the SDU, obtaining the PDU of the data bearer and adding an SN (Serial Number) field, indicating that the data correspond to a header of the PDU. (Page 7, A header comprising a serial number field, a one-bit field indication the PDU has a LI field, wherein if the data contains an intermediate segment of the SDU)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UE transmit the UL to include the segments include serial number. The motivation to combine is efficiently use radio resources by reducing the header size of a PDU to transmitted on a radio link (Page 1, Lines 10-11).

Kim discloses obtaining the PDU of the data bearer without adding the SN field to a header of the PDU if the data to be transmitted by the PDU is the entire SDU in the RLC UM. (Page 7, detecting a sequence number (SN) field and a one-bit field indicating whether the PDU contains an entire service data unit (SDU) in its data field from the header of the PDU; interpreted that the PDU is the entire SDU without the serial number field; Page 2, In the transmitter, the RLC UM layer segments, concatenates , or pads RLC Service Data Units (SDUs) received from a higher layer to a size suitable for transmission on a radio channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UE transmit the UL to include the segments include serial number. The motivation to combine is efficiently use radio resources by reducing the header size of a PDU to transmitted on a radio link (Page 1, Lines 10-11).
Regarding claims 5 and 15, Hakola fails to disclose obtaining the PDU of the data bearer without adding the SN field to a header of the PDU, if the PDU is transmitted through a PDCP layer in a specific mode.
Kim discloses obtaining the PDU of the data bearer without adding the SN field to a header of the PDU, (Page 7, detecting a sequence number (SN) field and a one-bit field indicating whether the PDU contains an entire service data unit (SDU) in its data field from the header of the PDU; interpreted that the PDU is the entire SDU without the serial number field) if the PDU is transmitted through a PDCP (Packet Data Convergence Protocol) layer in a specific mode. (Page 2, The RLC UM layer constructs an RLC PDU suitable for transmission on the radio channel; interpreted its transmitted on a unacknowledged mode)

Regarding claim 11, Hakola discloses a data unit transmission device implementing the data unit transmission method according to claim 1, the device comprising: a processor; (See ¶0091, at least one data processor (DP) 20A, storing means such as at least one computer-readable memory (MEM) 20B storing at least one computer program (PROG) 20C) and a memory configured to store an executable instruction of the processor, (See ¶0091, at least one data processor (DP) 20A, storing means such as at least one computer-readable memory (MEM) 20B storing at least one computer program (PROG) 20C; See ¶0094, east one of the PROGs 20C in the UE 20 is assumed to include a set of program instructions that, when executed by the associated DP 20A) wherein the processor (See ¶0094, east one of the PROGs 20C in the UE 20 is assumed to include a set of program instructions that, when executed by the associated DP 20A) configured to: determining data to be transmitted by a PDU (Packet Data Unit) of a data bearer;  ([0061] the UE should not segment an RLC SDU (or partially transmitted SDU or retransmitted RLC PDU) if the whole SDU (or partially transmitted SDU or retransmitted RLC PDU) fits into the remaining resources; [0062] if the UE segments an RLC SDU from the logical channel, it shall maximize the size of the segment to fill the grant as much as possible; [0063] UE should maximize the transmission of data; See ¶0081, the UE uses the associations it gets from the DL control signaling for selecting, at least partially, which of the UL data it multiplexes is sent on which of the logical channels/radio bearers)
	However, Hakola fails to disclose determining whether the data to be transmitted is an entire SDU (Service Data Unit) in an RLC (Radio Link Control) UM (Unacknowledged Mode) or a data segment 
Kim discloses determining whether the data to be transmitted is an entire SDU (Service Data Unit) in an RLC (Radio Link Control) UM (Unacknowledged Mode) or a data segment of the SDU in the RLC UM; (Page 7 Lines 28-31, determining whether the SDU can be comprised in one protocol data unit (PDU), and if the SDU cannot be comprised in one PDU, segmenting the SDU into a plurality of segments according to a transmittable PDU size and constructing one or more PDUs; Page 4 Lines 24-26, the RLC UM layer segments, concatenates , or pads RLC Service Data Units (SDUs) received from a higher layer to a size suitable for transmission on a radio channel.) if the data is a data segment of the SDU, obtaining the PDU of the data bearer and adding an SN (Serial Number) field, indicating that the data correspond to a header of the PDU. (Page 7, A header comprising a serial number field, a one-bit field indication the PDU has a LI field, wherein if the data contains an intermediate segment of the SDU)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UE transmit the UL to include the segments include serial number. The motivation to combine is efficiently use radio resources by reducing the header size of a PDU to transmitted on a radio link (Page 1, Lines 10-11).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2006/118435 A1; hereinafter Kim) in view of Manjunantha et al. (Pub. No. US 2008/0225847 A1; hereinafter Manj).
Regarding claim 6, Kim discloses a data unit transmission method, comprising: obtaining a specific field of a PDU (Packet Data Unit), (page 11 Lines 13-19, F field in the RLC PDU) wherein the specific field is configured to indicate whether the PDU comprises a data segment of an SDU (Service Data Unit): (page 11 Lines 13-19, F field in the RLC PDU;  F filed is set “1”, the RLC PDU has the LI field and the size of the data field; interpreted that its segmented in the specific size) if the specific field  (page 11 Lines 13-19, F field in the RLC PDU; if the field is set to “0”, the RLC PDU does not have the LI field and data field is eventually one concrete RLC SDU) and  if the specific field indicates that the PDU comprises a data segment of an SDU, (page 11 Lines 13-19, F field in the RLC PDU;  F filed is set “1”, the RLC PDU has the LI field and the size of the data field; interpreted that its segmented in the specific size ; Page 3, Lines 22-23, If a data size transmittable on a radio channel is 40 bytes, the RLC layer segments the RLC SDU 225 into three RLC PDUs 230, 235 and 240.) the identifier for the pdu is a serial number  (Page 7, A header comprising a serial number field, a one-bit field indication the PDU has a LI field, wherein if the data contains an intermediate segment of the SDU)
However, Kim fails to disclose continuously receiving PDUs until all the PDUs with the same identifier field are received,  reordering all the PDUs with the same identifier field to obtain an entire SDU.
Manj discloses continuously receiving PDUs until all the PDUs with the same identifier field are received,  (See ¶0010, ¶0013, To fragment an IP packet, either a source or an intermediate system creates two or more new IP fragments and copies the contents of a portion of the IP header fields from the original packet into each of the IP headers of the fragments. The receiving entity of the fragments uses the contents of the IP identification field 110 (i.e., the packet identifier (ID)) to ensure that fragments of different packets are not mixed; interpreted that the receiving entity receives all the fragments (interpreted as PDUs) of the original packet (corresponds as SDU) in order to assembly it based on packet identifier) reordering all the PDUs with the same identifier field to obtain an entire SDU. (See ¶0009, TCP manages reordering of data or out-of-order arrival of segments by maintaining a reassembly queue that queues incoming packets until they are rearranged in sequence; See ¶0010, IP total length field 108 specifies the length of the IP packet including the IP header and payload/data, while an IP identification field 110 specifies an identifying value assigned by the sending entity to aid in assembling the fragments of the packet.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sending segments of data with a identifier to the receiver disclosed by Kim to include the identifier is same for fragments related to the same packet. The motivation to combine is efficiently manage data loss by having a time-out mechanism (See ¶0007).
Regarding claim 16, Kim discloses a data unit transmission device implementing the data unit transmission method according to claim 6: obtaining a specific field of a PDU (Packet Data Unit), (page 11 Lines 13-19, F field in the RLC PDU) wherein the specific field is configured to indicate whether the PDU comprises a data segment of an SDU (Service Data Unit): (page 11 Lines 13-19, F field in the RLC PDU;  F filed is set “1”, the RLC PDU has the LI field and the size of the data field; interpreted that its segmented in the specific size) if the specific field indicates that the PDU comprises an entire SDU, obtaining the SDU from the PDU: (page 11 Lines 13-19, F field in the RLC PDU; if the field is set to “0”, the RLC PDU does not have the LI field and data field is eventually one concrete RLC SDU) and  if the specific field indicates that the PDU comprises a data segment of an SDU, (page 11 Lines 13-19, F field in the RLC PDU;  F filed is set “1”, the RLC PDU has the LI field and the size of the data field; interpreted that its segmented in the specific size ; Page 3, Lines 22-23, If a data size transmittable on a radio channel is 40 bytes, the RLC layer segments the RLC SDU 225 into three RLC PDUs 230, 235 and 240.) the identifier for the pdu is a serial number  (Page 7, A header comprising a serial number field, a one-bit field indication the PDU has a LI field, wherein if the data contains an intermediate segment of the SDU)
However, Kim fails to disclose the device comprising: a processor; and a memory configured to store executable instructions for the processor, wherein the processor is configured to: continuously receiving PDUs until all the PDUs with the same identifier field are received,  reordering all the PDUs with the same identifier field to obtain an entire SDU.
(See ¶0057, typically be carried out in software running on one or more processors (not shown)) and a memory configured to store executable instructions for the processor, (See ¶0060, combining one or more machine-readable storage devices containing the code according to the present invention with appropriate standard computer hardware to execute the code contained therein) wherein the processor is configured to: continuously receiving PDUs until all the PDUs with the same identifier field are received,  (See ¶0010, ¶0013, To fragment an IP packet, either a source or an intermediate system creates two or more new IP fragments and copies the contents of a portion of the IP header fields from the original packet into each of the IP headers of the fragments. The receiving entity of the fragments uses the contents of the IP identification field 110 (i.e., the packet identifier (ID)) to ensure that fragments of different packets are not mixed; interpreted that the receiving entity receives all the fragments (interpreted as PDUs) of the original packet (corresponds as SDU) in order to assembly it based on packet identifier) reordering all the PDUs with the same identifier field to obtain an entire SDU. (See ¶0009, TCP manages reordering of data or out-of-order arrival of segments by maintaining a reassembly queue that queues incoming packets until they are rearranged in sequence; See ¶0010, IP total length field 108 specifies the length of the IP packet including the IP header and payload/data, while an IP identification field 110 specifies an identifying value assigned by the sending entity to aid in assembling the fragments of the packet.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sending segments of data with a identifier to the receiver disclosed by Kim to include the identifier is same for fragments related to the same packet. The motivation to combine is efficiently manage data loss by having a time-out mechanism (See ¶0007).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Manj and, further in view of Heise et al. (Pub. No. US 2009/0086759 A1; hereinafter Heise)

Manj discloses the continuously receiving PDUs until all the PDUs with the same SN filed are received comprises: if all the PDUs with the same SN field are not received within a preset time period, (See ¶0015, IP fragment reassembly uses the reassembly timer to discard fragments if all fragments of an identified packet have not been received within the reassembly timer period.) deleting all received PDUs with the same SN field; (See ¶0015, IP fragment reassembly uses the reassembly timer to discard fragments if all fragments of an identified packet have not been received within the reassembly timer period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sending segments of data with a identifier to the receiver disclosed by Kim to include the identifier is same for fragments related to the same packet. The motivation to combine is efficiently manage data loss by having a time-out mechanism (See ¶0007).
However, Kim in view of Manj fails to disclose sending a re-transmission request 
Heise discloses sending a re-transmission request (See ¶0041, At S50, a request for retransmission comprising one or more identifications to indicate corrupt data fragments is transmitted from the second transceiver unit 102b to the first transceiver unit 102a.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim in view of Manj to include sending a re-transmission request for the fragments. The motivation to combine is reduce or even obsolete the need to foresee an overhead in the bandwidth of the retransmission service (See ¶0023).
s 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Manj and, further in view of Rowett et al. (Pub. No. US 2007/0019661 A1; hereinafter Rowett).
Regarding claims 8 and 18, Kim fails to disclose the continuously receiving PDUs until all the PDUs with the same SN filed are received comprises: setting a timer corresponding to the SN field, if all the PDUs with the same SN field are not received within a preset time period of the timer, deleting all received PDUs with the same SN field;  and if all the PDUs with the same SN field are received within a preset time period of the timer, resetting the timer.
	Manj discloses the continuously receiving PDUs until all the PDUs with the same SN field are received (See ¶0010, IP total length field 108 specifies the length of the IP packet including the IP header and payload/data, while an IP identification field 110 specifies an identifying value assigned by the sending entity to aid in assembling the fragments of the packet) comprises: setting a timer corresponding to the SN field, (Figure 10 items 110 identification and options 126, See ¶00010, while an IP identification field 110 specifies an identifying value assigned by the sending entity to aid in assembling the fragments of the packet. See ¶0051, new IP option 126 called "Time Stamp Reassembly Timer,") if all the PDUs with the same SN field are not received within a preset time period of the timer, deleting all received PDUs with the same SN field;  (See ¶0015, IP fragment reassembly uses the reassembly timer to discard fragments if all fragments of an identified packet have not been received within the reassembly timer period.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sending segments of data with a identifier to the receiver disclosed by Kim to include the identifier is same for fragments related to the same packet. The motivation to combine is efficiently manage data loss by having a time-out mechanism (See ¶0007).
However, Kim in view of Manj fails to disclose if all the PDUs with the same SN field are received within a preset time period of the timer, resetting the timer.
(See ¶0042, If all of the IP fragments have been received, according to a next block 580, the SPU 410 resets the timer, reads the IP fragments from DRAM 480 in the correct order)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving uplink pdu from a UE to include a timer is reset when all the fragments are received. The motivation to combine is to efficiently use a timer to determine when to cease waiting for additional IP-fragmented packets (See ¶0036).
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2006/118435 A1) in view of Manjunantha et al. (Pub. No. US 2008/0225847 A1) and, further in view of Tamir et al. (Pub. No. US 2013/0259036 A1).
Regarding claims 9 and 19, Kim fails to disclose until all the PDUs with the same SN filed are received, the method comprises: obtaining a sequential identifier of each received PDU, wherein the sequential identifier is configured to indicate a sequential position of a data segment in the SDU; and determining that all the PDUs with the same SN field are received when a data segment with a sequential identifier corresponding to a last sequential position in the SDU is received.
Manj discloses until all the PDUs with the same SN filed are received, the method comprises: obtaining a sequential identifier of each received PDU, (See ¶0011, an IP fragment offset field 114 that specifies the placement of the fragment within the IP packet) wherein the sequential identifier is configured to indicate a sequential position of a data segment in the SDU; (See ¶0011, an IP fragment offset field 114 that specifies the placement of the fragment within the IP packet)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sending segments of data with a identifier to the receiver disclosed by 
However, Kim in view of Manj fails to disclose determining that all the PDUs with the same SN field are received when a data segment with a sequential identifier corresponding to a last sequential position in the SDU is received. 
Tamir discloses determining that all the PDUs with the same SN field are received when a data segment with a sequential identifier corresponding to a last sequential position in the SDU is received. (See ¶0048, large data packet identifier information included in field 420 may include identifier information to associate a data segment with a given large data packet; See ¶0050, sequence number information in field 430 may include countdown information starting at "N". For these alternative examples, a first data segment in the sequence would have a first sequence number equal to "N". Subsequent data segments would countdown from that first sequence number until the last data segment has a sequence number equal to 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim in view of Manj to include sequence number is added to each segment to determine the order of the segments up to the last segment. The motivation to combine is to efficiently network communication channels may establish a maximum transmission unit (MTU) for data frames that may include substantially smaller amounts of data than can be processed by network nodes having these increased capabilities (See ¶0001).
Regarding claims 10 and 20, Kim in view of Manj fails to disclose the reordering all the PDUs with the same SN field to obtain an entire SDU comprises reordering all the PDUs with the same SN field according to the sequential identifier to obtain the SDU.
Manj discloses e the reordering all the PDUs with the same SN field to obtain an entire SDU comprises reordering all the PDUs with the same SN field (See ¶0009, TCP manages reordering of data or out-of-order arrival of segments by maintaining a reassembly queue that queues incoming packets until they are rearranged in sequence; See ¶0010, IP total length field 108 specifies the length of the IP packet including the IP header and payload/data, while an IP identification field 110 specifies an identifying value assigned by the sending entity to aid in assembling the fragments of the packet.)
However, Kim in view of Manj fails to disclose assemble segments according to the sequential identifier to obtain the SDU
	Tamir disclose assemble segments according to the sequential identifier to obtain the SDU (See ¶0050, large packet identifier information field include an indication of the total segments; See ¶0059, reassembly manager 104 at network I/O device 230 to indicate a hardware implementation of combining payloads of data segments to reassemble large data packets.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim in view of Manj to include sequence number is added to each segment to determine the order of the segments up to the last segment. The motivation to combine is to efficiently network communication channels may establish a maximum transmission unit (MTU) for data frames that may include substantially smaller amounts of data than can be processed by network nodes having these increased capabilities (See ¶0001).
Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ray et al. (Pub. No. US 2010/0202613 A1)- The proposed techniques increase the data rate of the communication system. At the transmitter side, the PDCP layer may bundle SDUs and cipher each SDU individually before submitting them to a lower layer. At the receiver-side, the PDCP layer may unbundle and decipher the SDUs before submitting them to higher layers.
Wang et al. (Pub. No. US 2009/0034476 A1)- resets a radio link control (RLC) entity of the WTRU, collects a PDCP sequence number (SN) and a range of the SN of out-of-sequence service data units (SDUs), reports the PDCP SN to a radio resource control (RRC) layer of the WTRU, transmits a handover confirm message along with a first unacknowledged PDCP SN uplink (UL), and activates the PDCP reordering based on the PDCP-SN-UL is disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Tejis Daya/Primary Examiner, Art Unit 2472